Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The invention is a pixel circuit that includes a first switching element including a control electrode connected to a first node, an input electrode which receives a first power voltage and an output electrode connected to a third node, a second switching element including a control electrode which receives a compensation gate signal, an input electrode connected to a second node and an output electrode connected to the third node, a third switching element including a control electrode which receives a write gate signal, an input electrode connected to the first node and an output electrode connected to the second node, a storage capacitor including a first electrode which receives an initialization voltage and a second electrode connected to the first node, a program capacitor which receives a data voltage and connected to the second node, and an organic light emitting element connected to the third node and which receives a second power voltage. 
The subject matter of the independent claims could either not be found or was not suggested in the prior art of record.  The subject matter not found was a pixel circuit and an associated display apparatus including, inter alia, 
a first switching element comprising a control electrode connected to a first node, an input electrode which receives a first power voltage and an output electrode connected to a third node; 
a second switching element comprising a control electrode which receives a compensation gate signal, an input electrode connected to a second node and an output electrode connected to the third node; 

a storage capacitor comprising a first electrode which receives an initialization voltage and a second electrode connected to the first node; 
a program capacitor comprising a first electrode which receives a data voltage and a second electrode connected to the second node; and 
an organic light emitting element comprising a first electrode connected to the third node and a second electrode which receives a second power voltage, of claims 1 and 20 (see nodes N1-N3, CST, CPR and transistors T1-3 of fig. 2).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOM V SHENG whose telephone number is (571)272-7684. The examiner can normally be reached Mon-Fri 9:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOM V SHENG/Primary Examiner, Art Unit 2628